Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-8, filed 05/02/2017, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    423
    582
    media_image1.png
    Greyscale

	in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
 Projecting pieces projecting  from the end faces 10b and 10c of the rotor 10 in the axial direction of the rotating shaft 4 at both ends of the magnet 12 is formed. The protruding pieces 36 are radially arranged along the radial direction of the end faces 10b and 10c of the rotor 10 and the holding plates 34 and 35 project from the rotor 10 end faces 10b and 10c in the axial direction of the rotating shaft 4. Pieces 34b and 35b may be formed, but Kimura doesn’t teaches wherein projection portions of the guide projecting in the axial direction from the region in which the permanent magnets are installed are fixed to the rotor shaft by two ring jigs each being annularly formed and each having a plurality of guide fixing grooves in the circumferential direction at regular intervals, and wherein a permanent magnet is fixed between guides adjacent in the circumferential direction, and then each of the two ring jigs is removed as claimed in claim 9.
Watanabe (JP2010172095) teaches the magnet 3 is divided into a plurality of magnets 3 in the longitudinal direction of the shaft 1, and the magnets 3 are insulated from each other by a surface treatment, a member such as a sheet, or the like and when the magnet is adhered to the shaft, it is desirable to hold the magnet with a jig until the adhesive is cured so that the magnets are arranged concentrically on the shaft, but Watanabe doesn’t teaches wherein projection portions of the guide projecting in the axial direction from the region in which the permanent magnets are installed are fixed to 
Komuro (US PG Pub 2003/0117032) teaches projections 6 are provided to the rotor shaft 3 in order to make assembling of the segment magnets 1 easy, and organic material member 5 made of a thermosetting resin is interposed into the gap between the magnets. Further, a ring-shaped magnet supporting member can be set in the outer circumference in the rotor so that the rotor withstands the stress at rotating. The segment magnet 1 is bonded with a bonding agent, but Komuro doesn’t teaches wherein projection portions of the guide projecting in the axial direction from the region in which the permanent magnets are installed are fixed to the rotor shaft by two ring jigs each being annularly formed and each having a plurality of guide fixing grooves in the circumferential direction at regular intervals, and wherein a permanent magnet is fixed between guides adjacent in the circumferential direction, and then each of the two ring jigs is removed as claimed in claim 9.

Schneider (US PG Pub 2016/0065011) teaches flexural supports 11 inserted into the recesses 10 of the laminated core segments 5 are slightly longer in the axial direction than the laminated core segments 5. They protrude, therefore, at least from one front face, preferably from both front faces. As the laminated core segments 5 previously had no radial retention on the outside, a clamping ring 14 is fitted to a front face on the outside around all of the flexural supports 11. The clamping ring 14, 
Yahara (4748359) teaches a rotary shaft 1 includes an axis of rotation 2 and has an orthogonal cross-sectional contour in a longitudinal direction thereof. The rotary shaft 1 includes circular arc-portions 3-6 which are equal in number to the poles and which are centered around the axis of rotation 2. Rectilinear portions 7-10 are provided for  The permanent magnets 11-14 are disposed in the same number as that of the poles, and each permanent magnet 11-14 is fixed to two of the circular-arc portions and the rectilinear portion between these two circular-arc portions in close contact or at a uniform interval, but Yahara doesn’t teaches wherein projection portions of the guide projecting in the axial direction from the region in which the permanent magnets are installed are fixed to the rotor shaft by two ring jigs each being annularly formed and each having a plurality of guide fixing grooves in the circumferential direction at regular intervals, and wherein a permanent magnet is fixed between guides adjacent in the circumferential direction, and then each of the two ring jigs is removed as claimed in claim 9.
Yamamura (US PG Pub 2009/0102304) teaches inner circumferential surface of the non-magnetic ring 4 abuts on the plurality of the magnetic poles 3, so that inner-diameter bulging portions 41 are formed; therefore, it is not required that, as is the case with Embodiment 9 in which the inner-diameter bulging portions 41 are preliminarily formed in the non-magnetic ring 4, the magnetic poles 3 are inserted into the non-magnetic ring 4 in such a way that the positions of the inner-diameter bulging portion 41 and the outer circumferential surface of the magnetic pole 3 coincide with each other, but Yamamura doesn’t teaches wherein projection portions of the guide projecting in the axial direction from the region in which the permanent magnets are installed are fixed to the rotor shaft by two ring jigs each being annularly formed and each having a plurality of guide fixing grooves in the circumferential direction at regular intervals, and wherein a permanent magnet is fixed between guides adjacent in the circumferential direction, and then each of the two ring jigs is removed as claimed in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        September 30, 2021